The opinion of the court was delivered by
Haskell, A. J.
The appeal is from the refusal by the Circuit judge to set aside a verdict and grant a new trial. The motion was upon the following grounds:
*5911. Because the verdict was contrary to the legal preponderance of the testimony.
2. Because the damages are excessive.
The Circuit judge states no reasons for the refusal. The presumption is, however, unavoidable,’that he refused the motion because, in his opinion, the verdict was not contrary to the legal preponderance of the evidence, and the damages not excessive. On each of the points his conclusion is final and cannot be reviewed by this court. Const., Art. IV., § 4; Brickman v. South Carolina R. R. Co., 8 S. C. 173; Earle & Co. v. Hutchinson, MS., filed January 28th, 1879.
The court renders this opinion with reluctance and from necessity, in view of the limit of its jurisdiction. It appears to the court that to apply the measure of damages adopted in this case to the numerous cases that are liable to occur, will lead to injustice and tend to impair the usefulness of an important industry intimately affecting the public convenience. But, as already decided, the relief in such cases can only be had in the Circuit Court.
The appeal must be dismissed.
Appeal dismissed.
Willard, C. J., and McIver, A. J., concurred.